Case: 11-50998     Document: 00511931753         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 11-50998
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

G. B. BUTCH COLEMAN, JR.,

                                                  Defendant–Appellant.


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:09-CR-690-6


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        G.B. Butch Coleman, Jr., has appealed his sentence for conspiracy to
possess with intent to distribute five kilograms or more of cocaine. Coleman was
convicted by a jury and sentenced to a 168-month term of imprisonment, with
credit for time served in custody, and a five-year term of supervised release. He
argues that his sentence, which is at the mid-range of the applicable guidelines
range, is substantively unreasonable. He does not suggest that the district court
committed a procedural error in calculating the applicable guidelines range, but

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50998    Document: 00511931753      Page: 2   Date Filed: 07/24/2012

                                  No. 11-50998

he contends that his sentence is unreasonable under Kimbrough v. United
States, 552 U.S. 85, 109-10 (2007), because the drug-trafficking guidelines lack
an empirical basis and the assignment of offense levels based on drug quantities
causes drug couriers such as himself to receive unreasonably high sentences. He
urges that a below-guidelines sentence would be appropriate because he presents
little risk of recidivism and he has a stable work record, no prior criminal
convictions, and a history of religious and charitable activities.
      Generally, we review criminal sentences for reasonableness under an
abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). If,
however, a defendant failed to object to an error at sentencing, we will review
the issue for plain error only. Puckett v. United States, 556 U.S. 129, 135 (2009).
A sentence that falls within a defendant’s properly calculated guidelines range
is entitled to a rebuttable presumption of reasonableness. United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).        Coleman raised his appellate
arguments for a below-guidelines sentence during the sentencing hearing, but
he did not object to the reasonableness of his sentence. We need not resolve
whether plain error review applies because Coleman’s sentence may be affirmed
under either standard. Compare United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007) (holding that a defendant’s failure to object to the reasonableness
of his sentence limits this court’s review to plain error), with United States v.
Rodriguez, 523 F.3d 519, 525-26 & n.1 (5th Cir. 2008) (reviewing for abuse-of-
discretion a district court’s denial of a below-guidelines sentence in a case where
the defendant presented detailed assertions and testimony in support of the
variance but did not specifically object to the reasonableness of his sentence).
      Kimbrough does not require either district courts or appellate courts to
conduct “a piece-by-piece analysis of the empirical grounding behind each part
of the sentencing guidelines.” United States v. Duarte, 569 F.3d 528, 530 (5th
Cir. 2009). A presumption of reasonableness applies to a within-guidelines



                                        2
   Case: 11-50998    Document: 00511931753      Page: 3   Date Filed: 07/24/2012

                                  No. 11-50998

sentence regardless of whether it is supported by empirical data. United States
v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The district court considered Coleman’s sentencing arguments and
evidence and the 18 U.S.C. § 3553(a) factors before determining that a within-
Guideline sentence was appropriate. Coleman has not shown that the district
court considered any irrelevant or improper factors, that it made an error in
judgment in weighing the § 3553(a) factors, or that it did not account for a factor
that should receive significant weight. See United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009). The district court did not abuse its discretion in imposing
a sentence within the advisory guidelines range. See Gall, 552 U.S. at 50-51.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3